Citation Nr: 1435651	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a claimed left knee disorder.

2.  Entitlement to service connection for emphysema, claimed as chronic obstructive pulmonary disease.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected hypertension, prior to October 14, 2009.

4.  Entitlement to an initial rating in excess of 20 percent for the service-connected hypertension, beginning on October 14, 2009.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to July 1983, April 1993 to July 1993, and January 2003 to June 2003, with additional service in the Army National Guard.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of August 2009, February 2010, and June 2010 rating decisions by the RO.

The Board notes that the Veteran's appeal originally included a claim of service connection for right ear hearing loss.  However, in his March 2012 VA Form 9, the Veteran limited the appeal to the claim of service connection for a left knee disorder.

The Board additionally notes that in an April 2010 rating decision, the RO increased the evaluation for the service-connected hypertension to 20 percent, beginning on October 14, 2009.

While the Veteran was assigned a rating increase during the pendency of the appeal, this rating does not represent the highest possible benefit, and therefore, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The claim has been characterized in accordance with the staged ratings assigned.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part.



REMAND

In his VA Forms 9 dated from in November 2011 and March 2012 for the emphysema and left knee claims, respectively, the Veteran requested a Travel Board Hearing.  He requested such a hearing for his hypertension claim in June 2010.  He reiterated his requests in February 2012.  

Therefore, to the extent he has not been afforded an opportunity to testify in accordance with his request, the Veteran should be scheduled for a hearing. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED to the RO for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a hearing at the RO with a Veterans Law Judge in accordance with his request at the earliest opportunity.  The Veteran should be appropriately notified of the time and date of the hearing.    

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

